FARR, J.
The action was instituted by John Jerko in the Trumbull Common Pleas to vacate a judgment held by the Kinsman National Bank by reason of a warrant of attorney which was annexed to a note coming into the hands of the bank. The Common Pleas granted the motion to vacate the judgment. Error was prosecuted and in affirming the decision of the lower court, the Court of Appeals held:
1.The judgment upon warrant of attorney, which was executed, in Pennsylvania, is void, for want of jurisdiction. Spence v. Emerine, 46 OS. 433.